Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
The claims areobjected to because of the following informalities:  
In claim 1 at lines 2, the recitation “a housing that defines an interior configured to” should read – a housing that defines an interior, the interior configured to – to better indicate that the interior of the housing is what is configured to accommodate the sheet product.
Claim 1 at lines 3-4 should recite, “the sheet product” since lines 2-3 already introduces the sheet product.
Regarding claim 7, the limitation reading “that enables the first spring and the second spring to beginning releasing charge at the same time” should read: “that enables the first spring and the second spring to begin[ning] releasing charge at the same time”, since the recitation as currently presented is grammatically improper.  
In claim 9 at lines 2, the recitation “a housing that defines an interior configured to” should read – a housing that defines an interior, the interior configured to – to better indicate that the interior of the housing is what is configured to accommodate the sheet product.
Claim 9 at lines 3-4 should recite, “the sheet product” since lines 2-3 already introduces the sheet product.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1 reading “the spring assembly is attached at a single mount position” is unclear, especially when read with the limitation of Claim 3 reading “wherein both the first force and the second force act on the single mount position
The limitation of Claim 1 reading “a single mount position that is fixed with respect to the housing” is indefinite.   The present recitation makes it unclear if there can be a second mount position that is NOT fixed with respect to the housing.  Alternatively can there not be any other mount position even if the other mount position is not fixed with respect to the housing?
The limitation of Claim 2 reading “wherein the spring assembly does not comprise another mount position that is fixed with respect to the housing” is indefinite.  Claim 1 discloses “a single mount that is fixed with respect to the housing”.  If this is interpreted to mean that the single mount means that there is not a second mount then Claim 2 does not appear to further limit claim 1.  
The limitations of Claim 9, reading: “a single fixed mounting position” and “one movable mounting position” are both unclear and indefinite. It is not clear how a position is movable or fixed.  The specification does not mention a movable mounting position or fixed mounting position.  A position is defined in the dictionary as “a place where someone or something is located or has been put” (see Merriam Webster’s dictionary).  A similar limitation in Claim 1 reading “the spring assembly is attached at a single mount position that is fixed with respect to the housing”.  This limitation appears to be referring to the mount at which the spring is attached.  Also, this structure appears to be referencing the same structure of what the claim 9 limitation reading “one movable mounting position” is defining.  Thus, for purposes of advancing prosecution, said limitation, as it is best understood, will be interpreted to be a movable or fixed mount that is able to change position or is fixed.
The limitation of Claim 15 reading “wherein the spring assembly is attached at a first end to a fixed position, with respect to the cam plate so as to provide a single fixed connection” is unclear.   
It is not clear how the spring can be attached to a position.  As noted above a position is defined as “a place where someone or something is located or has been put” (see Merriam Webster’s dictionary).  The spring may be said to be attached in a position if that is what is meant.  However it appears that Applicant is attempting to delimit that the spring is attached to a mount in a certain position.  The limitation of claim 16 that reads “spring assembly is attached at a second end to a movable position that moves with the knife drum” is similarly not clear.  This will also be interpreted as the spring being attached to a movable mount that moves with the drum, as it is best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8943938, Sahlberg.
Regarding Claim 1, Sahlberg discloses a dispenser 10 (see fig 1), for dispensing sheet product 14, the dispenser comprising: 
a housing 12 that defines an interior configured to accommodate at least one source of sheet product 14, wherein the housing further defines an outlet through which sheet product is dispensed, (col. 4, lines 30-42); 
a knife drum 20 that is rotatable with respect to the housing (col 5, lines 1-10); 
a knife 24 that is movable between a retracted position within the knife drum and an extended position (col. 5, lines 42-65), wherein, when in the extended position, at least a portion of the knife protrudes outside of the knife drum (col. 5, lines 30-50), wherein the knife is operable to cut the sheet product, col. 5, lines 30-50; 
a cam follower surface 40 that is fixed with respect to the housing (col. 5, line 35-38); 

a spring assembly 56 configured to bias the knife drum during rotation of the knife drum toward a predetermined position (col. 6, lines 5-25), wherein the spring assembly comprises a first spring 56 and a second spring 56 (see fig 5), wherein the spring assembly is attached at a single mount position 58 that is fixed with respect to the housing (col 6 line 15; since the mount position 58 is fixed, and is a single mount position, the claim is met, even of the other mount positions of the assembly may move), wherein the first spring provides a first force during rotation of the knife drum, wherein the second spring provides a second force during rotation of the knife drum (col 6 lines 5-25).
Regarding Claim 2, Sahlberg discloses the spring assembly does not comprise another mount position that is fixed with respect to the housing, (since the only mountings that are fixed are the means 58).
Regarding Claim 3, Sahlberg discloses both the first force and the second force act on the single mount position, (since the only mountings are the means 58).
Regarding claim 4, Sahlberg discloses the spring assembly is attached to the knife drum, (See col. 6 lines 20-30).
Regarding claim 5, Sahlberg discloses at least a portion of the spring assembly pivots about the single mount position; (see col. 6, lines 15-30 where it noted that the springs change their position when drum 24 is rotated, and figure 5 shows the springs in different positions which can only be achieved via rotation of the springs about the means 58).
Regarding claim 6, Sahlberg discloses the spring assembly comprises a first movable pivot point and a second movable pivot point, points on the part 54 at which the springs are attached, wherein both the first movable pivot point and the second movable pivot point are movable with respect to the cam 
Regarding claim 7, Sahlberg discloses that the spring assembly comprises at least one movable pivot point 54 that enables the first spring and the second spring to beginning releasing charge at the same time during rotation of the knife drum, (col. 6 lines 20-42).
Regarding claim 9, Sahlberg discloses a dispenser, fig. 1, dispenser 10, for dispensing sheet product (see abstract), the dispenser comprising: a housing 12 that defines an interior configured to accommodate at least one source of sheet product 14, wherein the housing further defines an outlet through which sheet product is dispensed, (col. 4, lines 30-42); a knife drum 20 that is rotatable with respect to the housing, (col. 5, lines 1-25); a knife 24 that is movable between a retracted position within the knife drum and an extended position, wherein, when in the extended position, at least a portion of the knife protrudes outside of the knife drum, (col. 5, line 45-55), wherein the knife is operable to cut the sheet product, (col. 5, lines 10-20); a cam follower surface 40 that is fixed with respect to the housing, (col. 5, lines 35-55); a cam follower 44 attached to the knife and operable to engage the cam follower surface and travel along the cam follower surface to transition the knife between the retracted position and the extended position, (col. 5 lines 35-65); and a spring assembly 56 configured to bias the knife drum during rotation of the knife drum toward a predetermined position so as to provide a force to cause the cam follower to travel along the cam follower surface, (col. 6 lines 1-20), wherein the spring assembly comprises a first spring, (fig. 5, bottom spring 56), and a second spring, (fig 5, top spring 56), wherein the spring assembly comprises a single fixed mounting position, fixed mounts 58, that are fixed with respect to the housing, (col. 6, lines 15-20), and at least one movable mounting position 54, since the part 54 is a mount that is able to be moved, that is movable with respect to the housing, (since the mount 54 moves from one position to another with the cutting drum seen in figure 05).

Regarding Claim 11 Sahlberg discloses the spring assembly does not comprise another mounting position that is fixed with respect to the housing, (since the only mountings that are fixed to the house are means 58).
Regarding claim 12, Sahlberg discloses a first force from the first spring and a second force from the second spring both act on the single fixed mounting position (since the parts are attachably connected).
Regarding claim 13, Sahlberg discloses at least a portion of the spring assembly pivots about the single fixed mounting position, (col 6 lines 5-25).
Regarding claim 14, the spring assembly comprises two movable mounting positions that are each movable with respect to the cam follower surface as the knife drum rotates (points on the part 54 at which the springs are attached).
Regarding Claim 15, Sahlberg discloses a dispenser for dispensing, figure 1 dispenser 10, sheet product 14, the dispenser comprising: a housing 12 that defines an interior configured to accommodate at least one source of sheet product 14, wherein the housing further defines an outlet through which sheet product is dispensed, (col. 4, lines 30-42); a knife drum 20 that is rotatable with respect to the housing, (col 5, lines 1-10), a knife 24 that is movable between a retracted position within the knife drum and an extended position, (col. 5, lines 30-50), wherein, when in the extended position, (col. 5, lines 30-50), at least a portion of the knife protrudes outside of the knife drum, col. 5, lines 30-50, wherein the knife is operable to cut the sheet product, (col. 4, lines 30-42); a cam plate positioned within the housing, cam plate 40, and defining a cam follower surface 46, wherein the cam plate is fixed with respect to the housing, (col. 5, line 35-38); a cam follower 44 attached to the knife (operably attached, fig 3) and operable to engage the cam follower surface and travel along the cam follower surface to transition the knife between the retracted position and the extended position, (col 5 lines 30-60); and a spring assembly 56 configured to bias the knife drum during rotation of the knife drum 
Regarding claim 16, the spring assembly is attached at a second end to a movable position that moves with the knife drum, where the springs are attached to part 54, (which moves with the part 20).
Regarding Claim 17, wherein the spring assembly does not comprise another fixed connection with respect to the housing, (since the only other connection for the springs is the movable part 54).
Regarding claim 18, wherein both the first force and the second force act on the single fixed connection, (col. 6, lines 5-25).
Regarding Claim 19, at least a portion of the spring assembly pivots about the fixed position (since the spring rotates from the different positions shown in fig 5 and thus inherently rotates about the connection points).
Regarding Claim 20, the spring assembly comprises a first movable pivot point and a second movable pivot point, pivot points where the springs are attached at 54, wherein both the first movable pivot point and the second movable pivot point are movable with respect to the cam follower surface as the knife drum rotates; (since the part 54 rotates with the drum rotation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sahlberg.
Regarding Claim 8, Sahlberg discloses all the limitations of Claim 1 as discussed above. 
Sahlberg also discloses that it is beneficial to keep the pull force low and that the force is a function of the diameter of the drum (Col. 6, lines 35-40), but does not teach the exact amount of force needed.  Thus, because Sahlberg teaches providing a pull force, and because it is well known that the force depends on the diameter of a drum, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a pull force in the range of 1 lbf, because discovering an optimum pull force would have been a mere design consideration based on ensuring that the force is low, as taught in Sahlberg. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), since the modification merely requires the selection of a particular pull-force, and since Sahlberg is evidence that a low pull force is beneficial.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Thus, it would have been obvious to one of ordinary skill in the art to select a pull force that leads to a force in the range of approximately 1lbf in order to ensure that the force is low.

Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sahlberg in view of the teachigns of US10422616 Orsini.
Regarding Claim 8, Sahlberg discloses all the limitations of Claim 1 as discussed above. 
Sahlberg also discloses that it is beneficial to keep the pull force low, but does not teach the exact amount of force needed.  And thus Sahlberg lacks the apparatus having the spring assembly  designed to enable a user to only need to provide approximately 1 lbf of pull force to achieve a dispense of sheet product (col. 2, lines 15-35).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 11154166, 9854948; 10850938, 6314850, 5048386, 6474209, 20120167734, 7571670, each present dispensers with resilient cutting drums and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	
	
/EVAN H MACFARLANE/Examiner, Art Unit 3724                                                                                                                                                                                                        
/EVAN H MACFARLANE/Examiner, Art Unit 3724